ORDER

PER CURIAM.
Defendant Jody A. Jones appeals from the judgment entered on his conviction by a jury of stealing, in violation of Section 570.030 RSMo (Cum.Supp.1998). The trial court found he was a prior and persistent offender and sentenced him to five years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).